Citation Nr: 1232322	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-23 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral pes planus with
hallux valgus.

2.  Entitlement to service connection for tooth numbers 17, 18, 31 and 32 for VA    
     outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to April 1989 and from September 2004 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in January 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for temporomandibular joint syndrome and left ankle strain have been raised by the record, but have not been adjudicated by the AOJ in the first instance.  As such, these issues are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of service connection for tooth numbers 17, 18, 31 and 32 for VA outpatient dental treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire appellate period, bilateral pes planus has been manifested by at least moderate impairment, with subjective complaints of pain not relieved by orthotics and objective evidence of mild curving of the Achilles tendon prior to manipulation.

2.  For the period from September 24, 2008 until March 6, 2009 only, the Veteran's bilateral foot disability was severe in degree.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but not greater, for bilateral pes planus were met for the period from January 11, 2006 until September 24, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for an evaluation of 30 percent, but not greater, for bilateral pes planus were met for the period from September 24, 2008 until March 6, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2011).

2. The criteria for an evaluation of 10 percent, but not greater, for bilateral pes planus have been met for the period beginning March 6, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In the instant case, the Veteran received notification in April 2007 prior to the initial award of service connection, with additional notice having been sent in June 2008 and February 2009.  These notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

All treatment records and reports identified by the Veteran pertaining to the Veteran's bilateral pes planus have been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations addressing his service-connected bilateral foot  disability. These examinations are adequate for the purposes of the instant appeal as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 C.F.R. §38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an initial compensable evaluation for his service-connected bilateral pes planus with hallux valgus.  This evaluation has been in effect since January 11, 2006.  Pes planus is evaluated under Diagnostic Code 5276, for acquired flat foot.  Mild flat foot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flat foot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flat foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is warranted for bilateral disability resulting in pronounced flatfeet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.   

VA treatment records reveal that the Veteran sought treatment for bilateral foot pain in September 2006.  The Veteran exhibited no gait deviations, and x-rays were essentially normal.  A diagnosis of severe bilateral pes planus was rendered, and the Veteran was prescribed physical therapy and shoe inserts.  October 2006 VA treatment records indicate that the Veteran again reported foot pain more painful than usual.  He received phonophoresis and was instructed self-management techniques.  

The report of a December 2006 VA general medical examination notes the Veteran's complaint of foot pain, usually brought on by walking or running.  The examination report indicates that shoe inserts result in fair improvement.  There was non-tender pes planus bilaterally.  The Achilles tendon was intact and non-tender bilaterally, with normal alignment on the left and 10-degree valgus deformity with weight bearing on the right, correctable with non-weight bearing.  There were no calluses bilaterally.

A March 2007 VA podiatry consult reflects that, with the foot fully supplanted, there was a reduced ability of the Veteran to dorsiflex the foot and restriction in this motion.  

The Veteran was treated at a VA facility on September 24, 2008 for complaints of worsening pain, related to activity and to walking specifically.  Upon examination, the Veteran had a flexible deformity.  His heel inverted when tiptoe, and the muscle strength was of 5/5 in the anterolateral posterior muscle compartment.  His lower leg and upper leg were in good alignment.  No genu valgus or genu varum was noted.  It was mostly painful around the posterior tibial tendon, after insertion at the talonavicular joint.  The Veteran was found to have a symptomatic flatfoot deformity, mostly likely "of severe stage."  The examiner noted that the Veteran "needs to have some surgical intervention at some point."

A March 6, 2009 VA feet examination report indicates that the Veteran reported bilateral foot pain which had persisted despite orthotic shoe supports and physical therapy.  The Veteran reported that corrective shoes and inserts help but do not totally relieve discomfort.  The Veteran's gait was normal, and there were no callosities, breakdown or unusual shoe pattern wear.  There was no deviation or pain of the Achilles tendon bilaterally, and no forefoot or midfoot malalignment.  For hallux valgus, there was a 10-degree valgus bilaterally.  A diagnosis of mild bilateral pes planus and hallux valgus was rendered.

Finally, a February 2011 VA examination report indicates that the Veteran complained of pain in both feet, left greater than right, on the arches, heels and around both ankles extending up to the lower legs.  He reported the use of shoe inserts, which were worn out but helped.  On examination, there was no painful motion or manipulation of either foot, with mild tenderness over the heels medially with no swelling.  The Veteran's gait was slightly stiff after sitting with no limp.  There were no callosities, breakdown or unusual shoe pattern.  There was a 10-degree curving of the Achilles tendon with weight bearing, which corrected once off the floor or by manipulation.  There was no malalignment of the forefoot or midfoot.  The diagnoses were bilateral pes planus; bilateral plantar fasciitis, secondary to bilateral pes planus; bilateral

Having considered the medical evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds an initial evaluation of at least 10 percent is warranted for bilateral pes planus with hallux valgus.  In this regard, records indicate that, while orthotics help to alleviate the Veteran's foot pain, they does not provide full pain relief.  Further, physical examination has consistently revealed malalignment of the Achilles tendon prior to manipulation.  Finally, the Veteran has consistently reported bilateral foot pain that is not fully resolved with orthotics or physical therapy.  Thus, while the Veteran's bilateral pes planus does not meet all criteria contemplated by a 10 percent evaluation, resolving all doubt in favor of the Veteran, the Board determines that his service-connected disability more closely approximates "moderate" pes planus rather than "mild" pes planus.  See Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The question becomes whether there is evidence that more closely approximates "severe" pes planus at any point during this appeal.  While there is no such evidence prior to September 24, 2008, a VA treatment record from that date indicates not only that there was a symptomatic flatfoot deformity, mostly likely "of severe stage," but also that the Veteran "needs to have some surgical intervention at some point."  This level of severity was not sustained over the course of the appeal, as indicated by two subsequent VA examination reports with characterizations of a "mild" disability.  However, the Board finds that it would be most appropriate to assign a 30 percent evaluation for the period from September 24, 2008 until March 6, 2009, the date of the next VA examination.

By the Board's grant, the Veteran will have three stages of rating for this disability, with the third stage (10 percent from March 6, 2009) representing a lower rating than the preceding 30 percetn rating in effect from September 24, 2008 until March 6, 2009.  The Board has considered whether this action will in any way prejudice the Veteran.  Under Singleton v. Shinseki, 23 Vet. App. 376 (2010), however, the procedural protections of 38 C.F.R. § 3.344, relative to the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings.  The Board's action, accordingly, will result in no prejudice to the Veteran.

As a final note, the discussion above reflects that the symptoms of the Veteran's bilateral foot disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to a finding of total disability based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to bilateral pes planus.  He is not in receipt of Social Security disability benefits, and there is no medical evidence that the Veteran's disability has markedly interfered with employment.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.

Overall, the evidence supports an initial 10 percent rating from January 11, 2006 until September 24, 2008; a 30 percent rating from September 24, 2008 until March 6, 2009; and a 10 percent rating from March 6, 2009.  This represents a grant for the entire appellate period.


ORDER

An initial evaluation of 10 percent for bilateral pes planus is granted for the period from January 11, 2006 until September 24, 2008, subject to the laws and regulations governing the payment of monetary benefits.  

An evaluation of 30 percent for bilateral pes planus is granted for the period from September 24, 2008 until March 6, 2009, subject to the laws and regulations governing the payment of monetary benefits.  

An evaluation of 10 percent for bilateral pes planus is granted for the period beginning March 6, 2009, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran asserts service connection for treatment purposes for tooth numbers 17, 18, 31 and 32, essentially as due to military negligence.  Specifically, he asserts an in-service dentist mistaken removed tooth numbers 18 and 31 (second molars) instead of 17 and 32 (third molars, or wisdom teeth), which left him with holes in his mouth and clicking of the jaw.

The Board previously remanded this claim in January 2011 for a VA examination, which was conducted in February 2011.  The VA examiner noted in the examination report that he could not determine the appropriateness of the decision to extract tooth numbers 18 and 31 instead of 17 and 32 as the diagnostic quality of the radiograph copies in the Veteran's claims folder are of poor quality.  Initially, the Board notes the x-rays of record are color copies; the original x-rays are not associated with the claims folder.  The Veteran indicated to the VA examiner that he may have other copies of these radiographs.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The February 2011 VA examiner identified poor radiographic copies as the basis for his inability to render the required opinion.  As such, further development is required, including an additional search for the original x-rays and a request that the Veteran produce any other copies of these x-rays that may be in his possession.

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Records Management Center (RMC), or other appropriate source, and request the Veteran's entire service treatment records, including all original dental records and x-rays.  Efforts to obtain such records must be documented and associated with the claims file.

2. Contact the Veteran and request that he provide any records of in-service dental treatment in his possession, including all copies of radiographs.

3. If, and only if, additional dental treatment records are obtained, forward the claims file for an addendum opinion.  If possible, this opinion should be requested from the VA examiner who conducted the February 2011.  Following a complete review of the expanded record, the examiner is requested to provide the following opinions consistent with sound medical judgment: 

a. Whether it is at least as likely as not (probability of at least 50 percent) that the military dentist failed to exercise the degree of care that would be expected of a reasonable dentist in either (i) not extracting tooth numbers 17 and/or 32 during service; or (ii) extracting tooth numbers 18 and/or 31; and, if so,

b. Whether it is at least as likely as not (probability of at least 50 percent) such failure proximately caused the Veteran's current dental problems.

A complete rationale must be provided for all opinions.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


